Order, Supreme Court, New York County (Renee A. White, J.), entered on or about November 2, 2005, which adjudicated defendant a level three sex offender under the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly accepted the Board of Examiners’ recommendation of a discretionary upward departure (see e.g. People v Roland, 292 AD2d 271 [2002], lv denied 98 NY2d 614 [2002]), based on aggravating factors that were established by clear and convincing evidence and were not adequately taken into account by the Board’s risk assessment instrument. The egregious conduct toward a child that resulted in defendant’s underlying conviction, along with the circumstances surrounding that crime, demonstrate that defendant poses a grave danger to children. Concur—Tom, J.P., Saxe, Friedman, Gonzalez and Catterson, JJ.